Case 1:19-cv-01152-LJV-JJM Document 112-7 Filed 01/13/21 Page 1 of 2

 

EXHIBIT F

 

 

 

 

 
Case 1:19-cv-01152-LJV-JJM Document 112-7 Filed 01/13/21 Page 2 of 2

 

Message

From: ‘O'Neill, James [joneill@mtb.cam]

Sant: 10/9/2019 8:15:00 AM,

Ta: Salman, Arthur [asalman@mtb.cam]

ce: Frank,. Meghan [mmfrank@mitb.com]

BCC: O'Neill, James [joneill@mtb.com); jeff onelll [anejli@mtb.com]
Subject: FW: Reverse Mortgage Data Breach Incident

Arthur,

This relates to the Saraceni rhatter, Meghan will be requesting data destructiori certificates from five former employees,
but with no Impact to severarice. Unless you have any concerns, | will have Meghan proceed.

Thanks.

Jim

From; Frank, Meghari

Sent: Tuesday, October 8, 2019.5:15 PM

To: O'Neill, James <joneill@mtb.com>

Subject: Reverse Mortgage Data Breach Incident

Hi Jim,

lam progressing to the data destruction certificate portion of data breach involving the Reverse Mortgage team. | will
need to contact the five former employees.and ask them to execute @ data destructign certificate. We have previously
reviewed and.confirmed that we are not intending to impact their severance benefits, but [wanted to check given the
Saraceni matter, to ensure | proceed appropriately,

Please let me know. if you have any reservations or concerns about re contacting these former employees at this time.

Tharik you,

Meghan Frank,.PHR; SHRM-CP

Vica President, | M&T Bank

Human Resoirses | Senior Employee Relations Specialist
80 Holtz Drive, Cheektowaga, NY 14225

716-840-7995

Mmmfrank@2mtb.com | mtb.com.

Contidential MTQ000681
